Citation Nr: 1419017	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in September 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).


FINDING OF FACT

The Veteran's current bilateral hearing loss is not related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in October 2008, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  The Veteran has not identified any treatment for his claimed bilateral hearing loss, although he did submit a medical statement from a private audiologist, and thus it had no duty to obtain any treatment records.  The Veterans' service treatment records are a part of his claims file.  VA, therefore, has complied with its duty to assist in obtaining records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim in April 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical and audiological examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  At the hearing in September 2013, the Veteran and his representative challenged the VA examiner's medical opinion based upon the Veteran's testimony that he did not have a separation physical.  For the reasons discussed in detail below, the Board finds this argument to not be persuasive and, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

In general, service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Initially, it must be found that the Veteran has a current disability.  With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran underwent VA examination in April 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
50
50
LEFT
15
15
30
65
65

Speech audiometry revealed speech recognition ability of 98 percent bilaterally.  The examiner's assessment was that pure tone results indicated a normal to moderate sensorineural hearing loss in the right ear and a normal to moderately severe sensorineural hearing loss in the left ear.  Consequently, the Board finds that the Veteran has a current hearing disability and, therefore, it must be determined whether his current bilateral hearing loss is related to his military service.

With regard to claims for service connection for hearing loss, the veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

In the present case, the noise exposure described by the Veteran is not consistent with his military occupational specialty as set forth on his DD214, which does not indicate a specific number and title (only that he was a yeoman) but indicates the related civilian occupation was "Main Clerk (clerical)."  The Veteran, however, has testified that he initially served on a flight line as a "flight captain" training naval and marine cadets in T28 trainer aircraft.  He further testified that, after he was assigned to a Patrol Squadron, he was sent to Vietnam and that, although his primary duties were as a "crypto control yeoman," he was assigned duty as a forward observer in a P2V aircraft and also performed protection duties in which he had to go out to pick up flight pilots or transport officers, and he rode "shotgun" and carried an M16, which he had occasion to fire.  Service records available demonstrate that the Veteran was assigned to Patrol Squadron 42 and was sent from Iwakuni, Japan, to Tan Son Nhut, Vietnam, in January 1966 for a period of about 60 days.  To that extent, these records show the Veteran's testimony is consistent with the circumstances of his service in Vietnam.  There is nothing in the available service records to support the Veteran's testimony as to his duties prior to his being assigned to Patrol Squadron 42 and going to Vietnam.  The Veteran, however, is competent to testify as to what he has personal knowledge of, which would include his duties performed in service and his exposure to noise in performing those duties.  There is nothing in the record to contradict such testimony.  Consequently, the Board will concede that the Veteran was exposed to noise in service.

Nevertheless, the evidence fails to establish that his current bilateral hearing loss is related to such in-service noise exposure.  First, the service treatment records fail to demonstrate that the Veteran had any problems with his hearing while in service.  In fact, the Veteran himself testified that he did not notice any problems with his hearing while in service.  

The service treatment records show the Veteran's hearing was only tested during service at his entrance examination in February 1963 and his separation examination in January 1967.  On the audiological evaluation on entrance examination in February 1963, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
5
5
LEFT
10
-5
5
0
0

On the audiological evaluation on separation examination in January 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
10
0
0
0
0

Based upon these audiometric results, there is no evidence that the Veteran had hearing loss in service or that he even had a loss of hearing acuity since the pure tone thresholds on the separation examination were mostly better than those shown on the entrance examination.  Consequently, the evidence fails to show the onset of a hearing disability in service.

With regard to post-service evidence, the Veteran has not identified any treatment for his current bilateral hearing loss.  At his hearing in September 2013, he testified that he did not notice any problems with his hearing during service or within one year of his separation from service nor did he seek treatment for any hearing problems during that time.  Rather he testified that it was not until many years later that people started remarking to him about things like having the television so loud or that he turns his head to one ear (this appears to have been while he worked as a dean for a school for the deaf).  He did not, however, give a definitive timeframe of when he first noticed that he was having difficulty with his hearing.  

In April 2009, the Veteran underwent a VA audiology examination at which he reported having bilateral hearing loss with noticeable onset around 2001 after leaving his employment.  He reported having difficulty hearing in all situations, and that he is unable to understand words in conversation.  He reported military noise as a plane captain on the flight line and as a confidential courier in Vietnam transporting officers to various locations.  As a civilian, he reported he worked at General Motors from 1968 to 1970 without hearing protection and then worked for the next 30 years as a dean at a school for the deaf.  He denied a history of civilian recreational noise exposure.  He denied a medical history, family history, or ototoxic drug history.  He attributed his hearing loss to his tenure in the military.  After audiometric testing, the assessment was bilateral sensorineural hearing loss.  In providing a medical nexus opinion, the examiner noted that, after review of the claims file, audiometric data indicated normal hearing bilaterally from 500 to 6000 Hz (with the exception of a 30dB loss at 6000 Hz in the right ear) in February 1963.  At separation in January 1967, data indicated normal hearing bilaterally from 500 to 6000 Hz.  There were no complaints of hearing loss in the file.  The examiner stated that, due to normal hearing bilaterally at separation, it is his opinion that it is not at least as likely as not that hearing loss is related to military service.  

At this time, the Board must address the challenge made at the September 2013 hearing as to the VA examiner's opinion.  At the hearing, the Veteran responded to a question from his representative as to whether he was given a physical examination during his separation process that "No.  Not when I got out, no."  He further stated, "... I kept trying to think of that physical examination and I know one thing that really I think is relevant to me anyway is when I got back from Vietnam .... I was concerned because my teeth weren't very good and I had some problems with them in Vietnam and they were never fixed.  And I really wanted to get that taken care of and I know they did no examination, they didn't do anything or they would have gotten on to that real quick.  I remember clearly I had no kind of exit examination physically whatsoever.  I would remember that."  Based on this testimony, the Veteran's representative challenged the VA examiner's medical opinion because it was based upon the fact that the Veteran had normal hearing bilaterally upon separation as shown by the separation examination conducted in January 1967.  The Veteran's representative stated at the hearing that "I have to challenge the fact that at separation someone can arbitrarily determine that the hearing was normal.  There exists no supporting evidence or data anywhere in this file and what you have there, sir, at the time of separation there was a physical."

The Board respectfully disagrees.  The official service treatment records contain the original Report of Medical Examination dated in January 1967 that shows audiometric testing was conducted as set forth above.  That report was signed by the Veteran.  A comparison of that signature to one on the Report of Medical History signed by the Veteran in February 1963 at his entrance examination clearly demonstrates that the signatures are similar enough that there could be no question that the one on the January 1967 Report of Medical Examination is the Veteran's.  

Although the Veteran is competent to testify that he had no separation examination, clearly the Report of Medical History from January 1967 in the service treatment records directly contradicts his testimony, and, therefore, the credibility of his testimony in this respect is questionable.  The Veteran's credibility is further placed into question by his testimony about needing dental treatment when he left Vietnam but not receiving any and that is why he remembers he did not receive a separation examination.  The dental records in the service treatment records show the Veteran received significant dental treatment (at least two to three times a month) from July 1966 until January 1967.  The Report of Medical Examination from February 1963 indicates that his teeth were "acceptable" upon entry.  The Report of Medical Examination from January 1967, however, shows that the Veteran had had multiple extractions, as well as multiple restored teeth.  Thus, his testimony of not receiving dental treatment in service after he left Vietnam is directly contradicted by the contemporaneous service dental records.  

The Board is sympathetic to the Veteran and understands that he believes that he did not have a separation examination.  The Board must weigh the evidence, however, and finds that the contemporaneous official service treatment records made by trained medical personnel are more probative and persuasive than the Veteran's testimony offered some 46 years later and based upon his memory given that the service treatment records directly contradict the Veteran's testimony.  Consequently, the Board finds that the VA examiner's opinion is not inadequate because the examiner relied on the separation examination's audiometric findings, and the Board may rely on that opinion in adjudicating the Veteran's claim.

In support of his claim, the Veteran submitted at the hearing the April 2013 medical statement of a private audiologist.  In this statement, she indicates she has reviewed a hearing test from 2011 (notably such test is not of record as the Veteran has not identified such treatment to VA nor has he provided that record himself).  She relates that the Veteran reported that he was exposed to excessive noise during his military service.  She states that no one can determine with certainty that the noise to which he was exposed during his military service caused his hearing loss.  However, in her opinion, the amount of noise he described could have contributed to his hearing loss. 

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 11 Vet. App. 345, 348 (1995).  A VA medical examination report is entitled to no weight in a service-connection determination when it merely ventures a conclusion without appropriate explanatory reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Steel v. Nicholson, 21 Vet.App. 120, 125 (2007).  Furthermore, service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. §  3.102; Obvert v. Brown, 5 Vet. App. 30, 33 (1993); Turpan v.  Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions,  which are speculative, general or inconclusive in nature, cannot support a claim).  

In this case, the private audiologist could not confirm the etiology of the Veteran's current bilateral hearing loss saying that no one could say with certainty that the Veteran's military noise exposure caused his hearing loss only that it could possibly have been contributed to his hearing loss.  This opinion does not have the required degree  of medical certainty required for service connection and it is afforded little evidentiary weight.  Hinkle  v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based  on speculation are entitled to little, if any, probative  value); see also Bloom v. West, 12 Vet. App. at 187.  Furthermore, the private audiologist's opinion did not indicate that she reviewed the Veteran's service treatment records and, thus, her opinion is not based upon a complete review of the record.  Finally, she did not provide a rationale for the medical opinion she provided.  These flaws further lessen the probative value of it.  See Nieves-Rodriguez v. Peake, supra (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  Consequently, the private audiologist's opinion is afforded little to no probative value as to whether the Veteran's current bilateral hearing loss is related to his military service.

The only other evidence indicating a relationship exists between the Veteran's current bilateral hearing loss and his military service is his own lay opinion.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current bilateral hearing loss and his military service.

In weighing the available evidence, therefore, the Board finds that it does not support the Veteran's claim for service connection for bilateral hearing loss.  The Board finds that the most probative and persuasive evidence of record as to whether the Veteran's current bilateral hearing loss is related to his military service and noise exposure therein is the service treatment records that fail to show any hearing loss in service and the VA examiner's medical opinion that the Veteran's current hearing loss is not as likely as not related to his military service.  The Veteran's testimony and the private audiologist's statement as to a relationship between his current bilateral hearing loss and noise exposure in service are afforded little to no probative weight for the reasons set forth above.  Thus, as the weight of the evidence is against the claim, service connection on a direct basis must be denied.  

The Board further finds that service connection pursuant to 38 C.F.R. § 3.303(b) is not warranted on the basis of a showing of chronicity in service or a continuity of symptomatology thereafter because, as shown above, the service treatment records fail to demonstrate the Veteran had hearing loss while in service or that there was evidence of a continuity of problems with his hearing since his discharge from service.  In fact, he denied at the hearing having problems with his hearing in service or for many years after service.  Likewise, the Board finds that presumptive service connection pursuant to 38 C.F.R. § 3.307(a) and 3.309(a) for a chronic disease is not warranted because the evidence fails to demonstrate that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of his discharge from service in January 1967.  In fact, the Veteran testified at the hearing that he did not notice any problems with his hearing during the year after he left service.

In conclusion, the Board finds that the preponderance of the evidence is against finding that service connection for bilateral hearing loss is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


